DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15, 17-24 and 26-28, renumbered as 1-26 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to connecting a plurality of user terminals as a group and providing a service including content associated with the group to each of the user terminals.
The closest prior of records fails to teach the allowable features of claims 1-15, 17-24 and 26-28.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 22, the claimed limitations “connecting the at least one second user terminal and the first user terminal as a group; and
providing a connection service associated with the group on the first user terminal,
wherein the method further comprises transmitting time information and position information associated with the first user terminal to a server that provides the connection service, and
wherein the providing of the connection service includes, receiving information about first content and information about an output time of the first content from the server; and
outputting the first content at a time that is determined based on information about the output time” and as for independent claim 24 and 28, the claimed limitations “providing a connection service associated with the group to at least a portion of user terminals belonging to the group,
wherein the method further comprises receiving time information and position information associated with each user terminal from each of the first user terminal and the second user terminal, and
wherein the providing of the connection service includes,
determining information about first content to be output from user terminals belonging to the group and information about an output time at which the first content is to be output, based on the received position information and time information; and
transmitting the determined information about the first content and information about the output time to at least a portion of the user terminals belonging to the group” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 12/07/2021